Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

John H. Schneider, M.D.,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-1165
Decision No. CR3066

Date: January 7, 2014

DECISION

Noridian Healthcare Solutions (Noridian), an administrative contractor acting on behalf
of the Centers for Medicare & Medicaid Services (CMS), notified Petitioner, John H.
Schneider, M.D., that his Medicare enrollment and billing privileges were revoked
effective October 14, 2012, for failure to report an adverse legal action. Petitioner
appealed. For the reasons stated below, I affirm CMS’s determination to revoke
Petitioner’s enrollment and billing privileges, effective October 14, 2012.

I. Case Background and Procedural History

Petitioner is a neurosurgeon licensed to practice medicine in Wyoming, Montana, and
Utah. Petitioner was enrolled in the Medicare program as a supplier.’ Petitioner admits
that on December 1, 2011, one of his surgical patients died at home following his release
from the hospital. According to an autopsy report, the patient likely died from a “mixed
drug overdose.” On January 28, 2012, the Wyoming Board of Medicine (Wyoming
Board) temporarily suspended Petitioner’s medical license in an “emergency action”
related to Petitioner’s prescription of “fentanyl transdermal patches (Duragesic®) for

' The Medicare program considers a physician to be a “supplier.” 42 C.F.R. §§ 400.202,
498.2.
management of post-operative pain.” On February 10, 2012, Petitioner met with the
Wyoming Board to discuss the suspension. Following this meeting, Petitioner entered
into a consent agreement with the Wyoming Board where he agreed to take a “controlled
substance prescribing course” and to stop prescribing “fentanyl transdermal patches
(Duragesic®) for any patient.” Petitioner also agreed to have his practice monitored for a
six-month period. Petitioner fulfilled the requirements of the consent agreement,
following which the Wyoming Board reinstated his medical license, effective March 21,
2012. CMS Exhibits (Exs.) 2; 3, at 1, 4-5, 8; 4.

On September 14, 2012, Noridian issued an initial determination revoking Petitioner’s
Medicare enrollment and billing privileges, effective October 14, 2012, because he had
failed to notify CMS that his license was suspended effective January 28, 2012. The
initial determination also informed Petitioner that he was barred for one year from
October 14, 2012 from participating in Medicare. The initial determination stated that if
Petitioner decided to appeal the revocation he must do so within 60 days of his receipt of
the determination, which is presumed to be five days after the date of the notice (here
September 19, 2012). CMS Ex. 5. Thus, calculating from the date of the notice,
Petitioner had until November 18, 2012 to appeal.

The parties agree that Petitioner did not appeal the revocation by November 18, 2012.
Petitioner asserts, however, that his “billing company did not receive the September 14,
2012 letter from Noridian.” Petitioner asserts his office contacted Noridan in January
2013 when he received a “Medicare denial.” CMS Ex. 14, at 2; see CMS Ex. 8, at 1.

On January 15, 2013, Noridian faxed a copy of the September 14, 2012 notice to
Petitioner. Noridian noted in the fax transmittal accompanying the notice that it was too
late for Petitioner to submit an appeal of the revocation. Noridian told Petitioner to
instead submit new enrollment applications, which Noridian would then deny and from
which Petitioner could appeal the denial. If the appeal of the denial was unsuccessful,
Noridian noted Petitioner could then file an appeal for an administrative law judge (ALJ)
earing. CMS Ex. 6. On January 16, 2013, Petitioner filed Medicare enrollment
applications CMS-855I (Physicians and Non-Physician Practitioners) and 855R
(Reassignment of Medicare Benefits). CMS Ex. 7. In the CMS-855], Petitioner notified
Medicare of the suspension and reinstatement of his Wyoming license. CMS Ex. 7, at 6,
15.

By letter dated January 25, 2013, Petitioner also asked Noridian to reconsider its decision
revoking his billing privileges, arguing that he should be retroactively re-enrolled because
he did not receive the September 14, 2012 notice letter. Petitioner did not allege that he
informed Noridian of the temporary suspension within 30 days of January 28, 2012.
Instead, Petitioner asserted that letters (including a Medicare enrollment form CMS-855]1)
concerning the temporary suspension were sent to all the “payers that I am contracted
with, including Medicare, on April 12, 2012.” CMS Ex. 8. Noridian received
Petitioner’s reconsideration request on February 8, 2013. CMS Ex. 11.

On February 16, 2013, Noridian returned Petitioner’s CMS-855] and 855R forms stating
that because Petitioner’s enrollment and billing privileges had been revoked, any
enrollment applications Petitioner submitted must be returned. CMS Exs. 9, 10.

On March 7, 2012, Noridian informed Petitioner that it would make a determination with
regard to Petitioner’s February 8, 2013 reconsideration request within 90 days from the
date of the request. CMS Ex. 11. On March 22, 2013, Noridian issued a letter that
Petitioner’s request was untimely. CMS Ex. 12.

On May 31, 2013, however, Noridian issued a reconsidered determination. The May 31,
2013 reconsidered determination found Petitioner’s appeal “timely submitted.” It then
upheld the revocation, stating that Petitioner “failed to comply with the reporting
requirements specified in 42 CFR 424.516(d)(1)(ii) or (iii), which pertain to the reporting
of changes in adverse actions and practice locations, respectively, within 30 days of the
reportable event,” a violation of 42 C.F.R. § 424.535(a)(9). CMS Ex. 13. The May 31,
2013 reconsidered determination also afforded Petitioner the right to request a hearing
before an administrative law judge. CMS Ex. 13.

Petitioner requested a hearing by letter dated August 2, 2013. In accordance with my
August 16, 2013 Acknowledgment and Pre-hearing Order (Pre-hearing Order), CMS
timely filed a “Motion to Dismiss, or in the Alternative, Motion for Summary Judgment,”
(CMS Br.), accompanied by 15 exhibits (CMS Exs. 1-15). Petitioner failed to timely file
his pre-hearing exchange or a response to CMS’s motions. On November 6, 2013, I
issued an Order to Show Cause giving Petitioner until November 26, 2013, to explain
why he had not timely filed. By letter dated November 24, 2013, Petitioner responded
(P. Response).” He stated that:

I have attempted on multiple occasions to confirm that Rocky Mountain
Medical Services of Powell Wyoming, the representative contractor whom
(sic) performed my practice billing and credentialing function,
communicated with Medicare within the contract parameters after January
25, 2011 regarding my temporary Wyoming license suspension. This
contractor represented this communication occurred however they have no
documentation to provide me confirming this claim. I am unable to

> Petitioner did not file any exhibits with his response. Petitioner did submit a number of
documents as a supplement to his hearing request. With the exception of pages seven and
eight of these supplemental documents, all supplemental documents have been admitted
into the record as CMS exhibits. In making my decision, I have considered pages seven
and eight, although they are not formally entered into the record as marked exhibits.
produce documentation therefore to substantiate what this contractor had
claimed which is the basis for my objection to the findings against my
Medicare participant contract.

II. Decision on the Record
In the absence of objection, I admit CMS Exs. 1-15 into the record.

My Pre-hearing Order advised the parties that they must submit written direct testimony
for each proposed witness and that an in-person hearing would only be necessary if the
opposing party requested an opportunity to cross-examine a witness. Pre-hearing Order
49 8 - 11; see Vandalia Park, DAB No. 1940 (2004); Pacific Regency Arvin, DAB No.
1823, at 7-8 (2002). (holding that the use of written direct testimony for witnesses is
permissible so long as the opposing party has the opportunity to cross-examine those
witnesses). Neither party offered proposed witness testimony. Thus, a hearing in this
case is unnecessary. Although CMS has moved for summary judgment, I do not decide
the case on summary judgment. Instead, in the absence of witness testimony, I decide
this case on the full written record, which includes the parties’ arguments and CMS’s
exhibits.

III. Findings of Fact, Conclusions of Law, and Analysis‘
1. CMS’s Motion to Dismiss is denied.

CMS requests that I dismiss this case because Petitioner failed to preserve his right to a
earing when he failed to timely request reconsideration of Noridian’s September 14,
2012 initial determination. CMS Br. at 4, citing 42 C.F.R. §§ 424.545(a), 498.5(1)(2),
498.20(b), and 498.22(a) and (b)(3). CMS recognizes that on May 31, 2013, Noridian
issued a reconsidered determination deciding the case on the merits and notifying
Petitioner that he had a right to appeal to an administrative law judge. But, CMS argues
that the May 31, 2013 reconsideration determination incorrectly states that Petitioner’s
reconsideration request was timely filed. CMS asserts instead that it is clear from
Noridian’s March 22, 2013 letter that Petitioner’s reconsideration request was untimely
filed. CMS asserts that the May 31, 2013 reconsidered determination only issued
because the March 22, 2013 letter did not give the address for filing an appeal with the
administrative law judge. CMS Br. at 3. CMS offered no documentary or testimonial
evidence to support this claim, and I find nothing in the record to substantiate CMS’s

> Administrative decisions cited in this decision are accessible on the internet at:
http://www.hhs.gov/dab/decisions/index.html.

+ My numbered findings of fact and conclusions of law appear in bold and italics.
explanation for the discrepancy between the March 22, 2013 letter and May 31, 2013
reconsidered determination.

A request for reconsideration must be submitted within 60 days of receipt of the initial
determination. 42 C.F.R. § 498.22(b)(3). The CMS contractor may, however, permit an
untimely filed request for reconsideration for good cause. 42 C.F.R. § 498.22(d). In this
case it appears that Petitioner did not receive Noridian’s initial determination revoking
his Medicare enrollment and billing privileges when the notice letter was mailed in
September 2012. Instead, Petitioner only obtained a copy of the notice letter in January
2013. CMS Exs. 6, 8. Although Noridian indicated that it was rejecting Petitioner’s
reconsideration request as untimely on March 22, 2013, it is undisputed that in its May
31, 2013 reconsideration determination, Noridian considered Petitioner’s reconsideration
request to be timely and provided an analysis upholding the initial determination, as well
as notice of Petitioner’s right to appeal to an administrative law judge. CMS Exs. 12, 13.
Although Noridian did not state why it found Petitioner’s reconsideration request to be
timely in its May 31, 2013 reconsideration determination, it may have done so because it
found good cause to extend the filing deadlines due to Petitioner’s assertion that it did not
receive Noridian’s initial determination until January 2013. For the same reason,
Noridian may have reopened the case to issue the reconsidered determination. Why
Noridian decided to do so is not determinative, however. Noridian had the authority to
extend the time for filing, to reopen the case, and to issue a reconsidered determination. I
am without the authority to review such actions. See Better Health Ambulance, DAB No.
2475, at 4-5 (2012). Once a reconsidered determination is issued, a supplier may request
a hearing before an administrative law judge. 42 C.F.R. § 498.5(1); Hiva Vakil, M_D.,
DAB No. 2460, at 4-5 (2010).

2. The Wyoming Board suspended Petitioner’s medical license on January 28,
2012, and Petitioner did not report the suspension to Noridian within 30 days of
the suspension.

The Wyoming Board temporarily suspended Petitioner’s medical license on January 28,
2012. CMS Exs. 1, at 1; 2, at 2; 3, at 2-3; 4; 7, at 15. Thus, Petitioner had until February
28, 2012, to report the suspension to Noridian. Petitioner admits he has no
documentation to show that that he or his billing company did so. P. Response.
Petitioner notes instead that he tried to provide notice of his suspension through an April
10, 2012 letter (and April 12, 2012 CMS-855I form). Petitioner’s Request for Hearing;
CMS Ex. 8, at 2; see also CMS Ex. 4.

3. CMS had a legitimate basis to revoke Petitioner’s enrollment and billing
privileges in the Medicare program pursuant to 42 C.F.R. §§ 424.516(d)(1)(ii)
and 424.535(a)(9) because Petitioner failed to report an adverse legal action, the
temporary suspension of his Wyoming medical license, to Noridian within 30
days of the suspension.
Under 42 C.F.R. § 424.535(a)(9), CMS or its contractor may revoke a supplier’s
Medicare enrollment and billing privileges if the supplier fails to comply with the
“reporting requirements specified in § 424.516(d)(1)(ii) and (iii).” The reporting
requirements mandate, in relevant part, that a supplier such as Petitioner report to the
appropriate CMS contractor “[a]ny adverse legal action” within 30 days. 42 C.F.R.

§ 424.516(d)(1)(ii). Petitioner’s license suspension is an adverse legal action requiring
notice to CMS. Akram A. Ismail, M.D., DAB No. 2429, at 9-11 (2011) (holding that a
suspension still pending an appeal is an “adverse legal action” for purposes of the
revocation regulations); see also Gulf South Med. & Surgical Inst., and Kenner
Dermatology Clinic, Inc., DAB No. 2400, at 6, 8 (2011). In his November 24, 2013
response to my Order to Show Cause, Petitioner admits that he cannot obtain proof from
his billing service that it timely informed Noridian of the temporary suspension of his
Wyoming medical license within 30 days of January 28, 2012, the effective date of the
temporary suspension. Therefore, Petitioner failed to notify Noridian and CMS of the
temporary suspension within 30 days. Accordingly, pursuant to 42 C.F.R.

§§ 424.516(d)(1)(ii) and 424.535(a)(9), CMS had a legitimate basis to revoke Petitioner’s
Medicare enrollment and billing privileges.

Revocation of billing privileges based on a violation of 42 C.F.R. § 424.535(a)(9) is a
discretionary act of CMS or its contractors. 42 C.F.R. § 424.535(a) (introductory text). I
do not have the authority to review CMS’s discretionary act to revoke a provider or
supplier. Letantia Bussell, DAB No. 2196, at 13 (2008). Rather, “the right to review of
CMS’s determination by an [administrative law judge] serves to determine whether CMS
has the authority to revoke [the provider’s or supplier’s] Medicare billing privileges, not
to substitute the [administrative law judge’s] discretion about whether to revoke.” Jd.
(emphasis in original). Once CMS establishes a legal basis on which to proceed with a
revocation, then the action to revoke is a permissible exercise of discretion. See id. at 10.

4. The revocation of Petitioner’s Medicare enrollment and billing privileges
requires at least a one-year Medicare re-enrollment bar.

Petitioner requests reinstatement retroactive “to October 14, 2012 so as not to have a
lapse in the Medicare Part B program.” CMS Ex. 14, at 2. Iam unable to give Petitioner
the relief he seeks.

Whenever CMS properly revokes a Medicare supplier’s enrollment and billing privileges,
CMS must also determine how long the supplier will be barred from seeking re-
enrollment. The regulation at 42 C.F.R. § 424.535(c) provides:

After a... supplier . . . has had their billing privileges revoked, they are
barred from participating in the Medicare program from the effective date
of the revocation until the end of the re-enrollment bar. The re-enrollment
bar is a minimum of | year, but not greater than 3 years, depending on the
severity of the basis for revocation.

Here, CMS imposed the minimum one year re-enrollment bar mandated by 42 C.F.R.

§ 424.535(c). CMS Ex. 5, at 1. 1am bound by the regulations, which has the force and
effect of law, and I must sustain the one-year re-enrollment bar because it is mandated by
the regulations. See Chrysler Corp. v. Brown, 441 U.S. 281, 295-96 (1979);
1866I1CPayday.com, L.L.C., DAB No. 2289, at 14 (2009); David Burkett, M.D., DAB
CR2830, at 7 (2013).

IV. Conclusion

Based on the above, I affirm the revocation of Petitioner’s enrollment and billing
privileges in the Medicare program for a one-year period, effective October 14, 2012.

/s/
Scott Anderson
Administrative Law Judge

